Citation Nr: 0408202	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  01-09 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left arm and shoulder 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from December 1967 to July 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, denied service connection for a 
low back disorder, as secondary to service-connected 
residuals of a shrapnel wound of the right buttock.  As well, 
the RO denied service connection for a left arm and shoulder 
disorder.  

In a statement received in November 2001, accompanying his 
substantive appeal to the Board, the veteran requested a 
hearing at the RO before a local hearing officer.  His 
representative later provided a statement in March 2002 
requesting cancellation of his scheduled hearing.  

The Board remanded the case to the RO in June 2003 for 
further development of the evidence.  And while the case was 
on remand, the RO issued a decision in September 2003 
granting secondary service connection for a low back 
disorder.  But the RO confirmed the denial of service 
connection for a left arm and shoulder disorder and since has 
returned the case to the Board for further appellate 
consideration of this remaining claim.

In a recent statement from the veteran's representative, 
submitted in January 2004, he mentions a claim for service 
connection for pain in the lower legs secondary to the 
service-connected residuals of the shrapnel wound to the 
right buttock.  But this apparently was in reference to a 
symptom (sciatica/radiculopathy) affecting the lower legs 
that is part and parcel of the already service-connected low 
back disorder.  So this issue need not be referred to the RO, 
as the veteran already is receiving compensation for this in 
connection with his low back disability.


FINDING OF FACT

A left shoulder or arm disorder was not present in service; 
arthritis of the left shoulder was not present within the 
first post-service year; and there is no competent medical 
evidence of record indicating the veteran currently has a 
left arm or shoulder disorder that is attributable to his 
service in the military.


CONCLUSION OF LAW

A left arm or shoulder disorder was not incurred in or 
aggravated by service, and arthritis of the left shoulder may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed and the statement of the case 
(SOC) and supplemental statement of the case (SSOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing 
the claim, and essentially notified the veteran of the 
evidence needed to prevail.  Also in letters dated February 
26, 2001 and June 27, 2003, in particular, the RO 
specifically informed him about the VCAA-including insofar 
as what information he needed to provide in the event there 
were outstanding private treatment records that VA needed to 
retrieve.  Furthermore, he was advised the RO also would 
obtain his VA medical records if he provided information to 
locate them.  So the statutory and regulatory requirement 
that VA notify him as to what evidence, if any, will be 
obtained by him and what evidence, if any, will be obtained 
by VA for him, has been met.  See Quartuccio v. Principi, 16 
Vet App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

In this case, the veteran's service department medical 
records are on file, and his VA treatment records have been 
associated with the claims file.  The claimant provided an 
authorization for release of private medical records, but the 
physician he identified informed the RO that no records 
pertaining to the veteran were available.  So there is no 
additional relevant evidence not of record that could be 
obtained.

Note also that very recent legislation authorizes VA to 
consider a claim, as here, even prior to expiration of the 
one-year grace period following a VCAA notice.  See the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  The veteran, though, still retains the 
right to submit additional supporting evidence up until the 
full one-year grace period expires.  This is important to 
point out because, in its February 26, 2001 VCAA letter, the 
RO indicated it was preferable the veteran responded within 
60 days.  That, at first glance, was in violation of a 
holding in a recent precedent case.  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003); see, too, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003).  

But bear in mind the RO's February 26, 2001 letter also 
indicated that, notwithstanding the preference that he 
respond within 60 days (i.e., by April 26, 2001), the veteran 
still had the remainder of the one-year period following that 
letter to submit additional supporting evidence without fear 
of penalty.  And it already has been well more than one year 
since he received that letter with no mention that additional 
evidence needs to be obtained-except for his private 
physician's treatment records that could not be obtained.  

As to the RO's June 27, 2003 letter informing the veteran of 
his rights in the VA claims process, the one-year period to 
submit additional supporting evidence without fear of penalty 
has not yet elapsed.  However, on August 4, 2003, the veteran 
signed a statement authorizing the RO to send his appeal to 
the Board without waiting for expiration of the 60-day period 
from the date of issuance of the supplemental statement of 
the case on July 29, 2003.  The Board concludes that his 
statement serves as a waiver of his right to wait for the 
one-year period following the June 27, 2003 VCAA letter to 
submit additional supporting evidence without fear of 
penalty.

The recent passage of the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), negates any 
need to further delay a decision in this appeal.  The veteran 
has been duly apprised of the VCAA and all that it entails, 
so adjudication of his claim at this juncture poses no 
potential risk of prejudicing him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Additionally, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that the 
Secretary failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")".  Id at 13.

In the present case, regarding the issue of service 
connection for a left arm and shoulder disorder, a 
substantially complete application was received on 
January 4, 2001.  Thereafter, the RO issued the February 26, 
2001 letter informing the veteran of his rights in the VA 
claims process.  That letter was provided to him prior to the 
issuance of the August 2001 decision on his claim.  
Accordingly, VA has complied with the requirements of 38 
U.S.C.A. § 5103(a) and the holding in Pelegrini.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).




Analysis

A service medical record, dated August 17, 1968, shows the 
veteran was seen at a clinic where he was noted to have a 
small shell fragment wound of the right arm.  A service 
department personnel record, dated August 18, 1968, discloses 
that he had been hospitalized because of wounds in action, 
including a shell wound to his left arm.  As well, a copy of 
an August 19, 1968 telegram to his relatives from the service 
department relates that his injuries included a wound to his 
left arm.  On an examination in July 1969 for service 
separation, his upper extremities were evaluated as normal.  

A VA orthopedic examination was performed in May 2001.  The 
assessments included mechanical shoulder pain without 
evidence of intraarticular pathology or rotator cuff 
weakness.  X-ray examination of the left shoulder in May 2001 
showed moderate degenerative change of the acromioclavicular 
joint.  

One friend of the veteran provided a statement and another 
provided an affidavit.  These documents, both received in 
November 2001, were cumulatively to the effect that the 
veteran had been wounded in Vietnam; that he experienced 
agonizing pain upon his return from Vietnam; that he was 
given crutches; and that he was told that the pain was due to 
the wound received in Vietnam.  Neither informant made 
reference to a particular site of the body as a location for 
the veteran's pain.  

A VA examination was performed in April 2003.  The veteran 
referred to sustaining a wound to the left posterior shoulder 
area during service.  He indicated that pain for the most 
part went away after he quit his job as a roofer in 1994, and 
he denied problems with left arm or shoulder over the past 
six months.  Clinical inspection of the left shoulder 
revealed no shrapnel scars.  No tenderness or swelling was 
detected, either.  And strength was normal (5/5) throughout 
the left upper extremity.  The assessment was that the 
shoulder appeared to be doing well and that there were no 
problems.  



A VA orthopedic examination was performed in July 2003.  The 
veteran verified that it was his left shoulder, not his right 
shoulder, which was hit by shrapnel.  He reported no specific 
problems related to his left shoulder.  The examiner noted 
that he could find no evidence of shrapnel injury to the left 
shoulder.  The assessment was that the veteran was not 
currently complaining about his left shoulder, so it was hard 
to relate any disability to a left shoulder injury in 
service.  

A review of the record shows the veteran sustained a minimal 
shell fragment wound to the left (rather than the right) 
shoulder during service.  There is no indication that any 
treatment measures were required on the one occasion when the 
wound was observed at a clinic.  The only disorder of the 
left shoulder currently is moderate degenerative changes, 
shown by x-ray.  However, x-ray films do not show the 
presence of any retained shrapnel fragments, nor is there 
other evidence of joint trauma.  In fact, even the veteran 
himself acknowledges that he has no current problems with his 
left shoulder or arm, and the two VA examiners who found no 
left upper extremity disorders on physical examination 
corroborate this.  

The Board has taken note of statements from friends that the 
veteran experienced agonizing pain from wounds received in 
service.  His friends do not identify the site of his pain, 
although a reference to his need for crutches suggests the 
pain was not located in his left arm or shoulder.  However, 
for the sake of argument, the Board shall assume that his 
friends intended that disability from pain involving his left 
arm and shoulder is attributable to service.  The statements 
from his friends, then, amount to opinions about a matter of 
medical causation.  There is no indication from the record 
that his friends have medical training or expertise.  As 
laypersons, they are not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The evidence of record simply does not demonstrate that the 
veteran currently has any left arm or shoulder disorder as a 
result of any experiences in service.  And proof that he has 
the condition claimed is a threshold minimum requirement for 
granting service connection.  See, e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997).

For these reasons, the claim for service connection for a 
left arm and shoulder disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for a left arm and shoulder disorder is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



